               Case 2:20-cv-00401-RSM Document 127 Filed 08/13/21 Page 1 of 8




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
          UNITED STATES FIRE INSURANCE                    IN ADMIRALTY
 9        COMPANY, et al.,
10                                                        Case No. C20-401 RSM
                              Plaintiffs/Counterclaim
                              Defendants,
11                                                        ORDER GRANTING IN PART AND
                v.                                        DENYING IN PART PLAINTIFFS-
12                                                        COUNTERCLAIM DEFENDANTS’
          ICICLE SEAFOODS, INC., et al.,                  MOTION FOR WORK PRODUCT
13
                                                          DESIGNATION
14                            Defendants/Counterclaim
                              Plaintiffs.
15
16                                      I.         INTRODUCTION
17
              This matter comes before the Court on Plaintiff-Counterclaim Defendants United States
18
     Fire Insurance Company, National Union Fire Insurance Company of Pittsburgh, PA, Great
19
20   American Insurance Company of New York, Argonaut Insurance Company, Endurance

21   American Insurance Company, Houston Casualty Company, and Certain Underwriters at Lloyd’s,
22   London (“Insurers”)’s Motion for a Rule 26(b)(5)(B) Determination of Work Product. Dkt. #103.
23
     For the reasons set forth below, the Court GRANTS IN PART and DENIES IN PART Insurers’
24
     Motion for Work Product Determination, and GRANTS Insurers’ related Motion to Seal, Dkt.
25
26   #101.

27   //
28
                                             II.   BACKGROUND

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS-COUNTERCLAIM
     DEFENDANTS’ MOTION FOR WORK PRODUCT DESIGNATION - 1
              Case 2:20-cv-00401-RSM Document 127 Filed 08/13/21 Page 2 of 8




            Insurers move pursuant to Rule 26(b)(5)(B) for determination of whether a document
 1
 2   produced by Defendants-Counterclaim Plaintiffs Icicle Seafoods, Inc., and ISVesselCo, Inc.

 3   (collectively, “Icicle”) in discovery and filed under seal by Insurers is protected work product and
 4
     subject to claw-back. Insurers’ motion addresses ICICLE 019211-019257, a 47-page document
 5
     of report schedules and appendices generated by Icicle’s forensic accountants Matson Driscoll &
 6
 7   Damico, Ltd. (“MDD”) (hereafter, “the MDD Report”) attached to an email dated May 30, 2019.

 8   Dkt. #103. Insurers move the Court to determine that the MDD Report and the email are protected
 9   work product and thus not subject to claw-back by Icicle, which Icicle opposes. Dkt. #106.
10
                                             III.   DISCUSSION
11
        A. Legal Standards
12
13          Pursuant to the claw-back procedure set forth under Rule 26(b)(5):

14          If information produced in discovery is subject to a claim of privilege or of
            protection as trial-preparation material, the party making the claim may notify any
15          party that received the information of the claim and the basis for it. After being
16          notified, a party must promptly return, sequester, or destroy the specified
            information and any copies it has; must not use or disclose the information until the
17          claim is resolved; must take reasonable steps to retrieve the information if the party
            disclosed it before being notified; and may promptly present the information to the
18
            court under seal for a determination of the claim.
19
     Fed. R. Civ. P. 26(b)(5)(B). To establish that a party has complied with Rule 26(b)(5)(B) and is
20
     entitled to the return of its documents, the party must show that (1) the materials it seeks are
21
22   privileged or protected under the work-product doctrine, (2) the disclosure was inadvertent, (3)

23   the party took reasonable steps to prevent disclosure, and (4) the party acted promptly to correct
24
     the inadvertent disclosure. Trident Seafoods Corp. v. Commonwealth Ins. Co., No. 2:10-CV-
25
     00214-RAJ, 2011 WL 13234644, at *1 (W.D. Wash. Oct. 31, 2011). Here, parties dispute the
26
27   first element: whether the MDD Report is subject to the work product doctrine.

28          The federal work product doctrine, as codified under Rule 26(b)(3), provides:

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS-COUNTERCLAIM
     DEFENDANTS’ MOTION FOR WORK PRODUCT DESIGNATION - 2
              Case 2:20-cv-00401-RSM Document 127 Filed 08/13/21 Page 3 of 8




             a party may obtain discovery of documents and tangible things otherwise
 1
             discoverable under subdivision (b)(1) of this rule and prepared in anticipation of
 2           litigation or for trial by or for another party or by or for that other party's
             representative (including the other party's attorney, consultant, surety, indemnitor,
 3           insurer, or agent) only upon a showing that the party seeking discovery has
             substantial need of the materials in the preparation of the party's case and that the
 4
             party is unable without undue hardship to obtain the substantial equivalent of the
 5           materials by other means.

 6   Fed. R. Civ. P. 26(b)(3) (emphasis added). The rule further provides that the court shall “protect
 7
     against disclosure of the mental impressions, conclusions, opinions, or legal theories of an
 8
     attorney or other representative of a party concerning litigation.” Id. (emphasis added). A party
 9
10   seeking to withhold production of discoverable materials as work product under Rule 26(b)(5)

11   bears the burden of proving that (1) the document was prepared in anticipation of litigation or for
12   trial; and (2) was prepared by or for the party or the attorney asserting the privilege. See San
13
     Diego Gas & Elec. Co. v. Westinghouse Elec. Corp. (In re California Pub. Utilities Comm'n),
14
     892 F.2d 778, 780 (9th Cir. 1989); see also Heath v. F/V ZOLOTOI, 221 F.R.D. 545, 549 (W.D.
15
16   Wash. 2004). In deciding whether the protection applies, a court “must consider the totality of

17   the circumstances and determine whether the document was created because of anticipated
18
     litigation, and would not have been created in substantially similar form but for the prospect of
19
     litigation.” United States v. Richey, 632 F.3d 559, 567–68 (9th Cir. 2011).
20
         B. Analysis
21
22           As an initial matter, Icicle filed an untimely response without seeking leave of this Court.

23   As pointed out in Insurers’ reply, this is the second time Icicle has failed to adhere to this district’s
24
     filing deadlines. While the Court will nevertheless consider Icicle’s response, it strongly cautions
25
     counsel against future disregard of filing deadlines in this matter.
26
27           Turning to the merits of Insurers’ motion, the MDD Report comprises MDD’s draft loss

28   of hire calculations for the 2016 Gordon Jensen event. It was inadvertently produced in discovery

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS-COUNTERCLAIM
     DEFENDANTS’ MOTION FOR WORK PRODUCT DESIGNATION - 3
             Case 2:20-cv-00401-RSM Document 127 Filed 08/13/21 Page 4 of 8




     as an attachment to an email from Jarrett Reaume, a MDD forensic accountant, to a vice president
 1
 2   of Icicle’s parent company and Marsh, and forwarded the next day to Icicle’s general counsel.

 3   Dkt. #102 at 1-2. Icicle argues that claw-back is warranted given that the MDD Report is
 4
     irrelevant to this lawsuit. However, “relevance is not a basis for a clawback; the only types of
 5
     documents that can be clawed back under Rule 26(b)(5)(B) are privileged or work-product
 6
 7   document.” Trident Seafoods, 2011 WL 13234644, at *2.

 8          Turning to Icicle’s arguments under the work product doctrine, Icicle argues that the MDD
 9   report was prepared in anticipation of litigation on the basis that Icicle had “serious concerns”
10
     about Insurers’ failure to adjust and pay both the GORDON JENSEN and RM THORSTENSON
11
     loss of hire claims at the time it retained MDD to evaluate the GORDON JENSEN loss of hire
12
13   claim. Dkt. #107 at ¶ 4. Icicle notes that MDD was the second forensic accountant Icicle

14   consulted regarding the GORDON JENSEN loss of hire claim, and that hiring multiple forensic
15   accountants “is not something Icicle does in the regular course of business.” Id.
16
            The Court finds that Icicle has failed to meet its burden to show that the MDD Report was
17
     prepared in anticipation of litigation. Whereas the purpose of the work product doctrine is to
18
19   protect “trial preparation materials that reveal an attorney’s strategy, intended lines of proof,

20   evaluation of strengths and weaknesses, and inferences drawn from interviews,” Heath v. F/V
21
     ZOLOTOI, 221 F .R.D. 545, 549 (W.D. Wash. 2004), the MDD Report merely sets forth Mr.
22
     Jarrett’s calculations with respect to the GORDON JENSEN loss of hire claim. Likewise, the
23
24   email from Mr. Jarrett attaching the MDD Report only summarizes the Report’s findings and its

25   potential impact on the RM Thorstenson loss of hire claim. Icicle argues that the MDD Report
26   amounts to more than mere facts, as it reflects Mr. Reaume’s analysis, strategy, and collaborate
27
     efforts that are “separate and distinct from the underlying facts itself.” Dkt. #106 at 6. Having
28

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS-COUNTERCLAIM
     DEFENDANTS’ MOTION FOR WORK PRODUCT DESIGNATION - 4
                Case 2:20-cv-00401-RSM Document 127 Filed 08/13/21 Page 5 of 8




     reviewed the report, the Court cannot conclude that the calculations and analysis set forth therein
 1
 2   reveal Icicle’s mental impressions or legal strategies such that it amounts to protected work

 3   product.
 4
            Icicle also argues that the MDD Report is protected work product because it had already
 5
     retained coverage counsel by the time the report was drafted, indicating its belief that litigation
 6
 7   was imminent. Dkt. #107 at ¶ 6. However, work product designation addresses the content of

 8   the document—not the timing of its creation. See HSS Enterprises, LCC v. Amco Ins. Co., No.
 9   C06-1485-JPD, 2008 WL 163669, at *4-6 (W.D. Wash. Jan. 14, 2008) (“Such material, even if
10
     generated by the defendant after the complaint was filed, was not prepared in anticipation of
11
     litigation if the material only concerned facts and did not involve legal opinions or thoughts about
12
13   the defendant’s trial strategy and posture.”). Here, nothing in the MDD Report or in Mr. Jarrett’s

14   email reflects legal opinion or strategy.
15          Finally, Icicle seeks to invoke the protections under Rule 26(b)(4)(B), which “protects
16
     drafts of any report or disclosure required under Rule 26(a)(2), regardless of the form in which
17
     the draft is recorded.” Fed. R. Civ. P. 26(b)(4)(B). This rule is inapplicable here, given that Rule
18
19   26(a)(2) concerns reports of an expert witness retained to provide trial testimony. Icicle’s

20   argument that the MDD Report is a draft of a required Rule 26(a)(2) report or disclosure in this
21
     case is unavailing, given Icicle’s concession that the 2016 GORDON JENSEN loss of hire claim
22
     is “entirely separate” and “unrelated” to the RM THORSTENSON claim. Dkt. #106 at 8. For
23
24   that reason, even though Icicle declares that it retained Mr. Reaume “as a consulting forensic

25   accountant in connection with” both loss of hire claims, Mr. Reaume has not been identified as a
26   testifying expert witness regarding the GORDON JENSEN loss of hire claim—indeed, that claim
27
28

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS-COUNTERCLAIM
     DEFENDANTS’ MOTION FOR WORK PRODUCT DESIGNATION - 5
             Case 2:20-cv-00401-RSM Document 127 Filed 08/13/21 Page 6 of 8




     has not resulted in litigation. Accordingly, Icicle’s arguments as to the MDD Report’s protections
 1
 2   under Rule 26(b)(4) are unavailing.

 3          For these reasons, the Court concludes that Icicle has failed to meet its burden that the
 4
     MDD Report is protected by the work product doctrine. Accordingly, Insurers’ Motion for
 5
     Determination of Work Product, Dkt. #103, is GRANTED IN PART AND DENIED IN PART.
 6
 7   The MDD Report, filed under seal, is not protected work product pursuant to Fed. R. Civ. P.

 8   26(b)(5)(B) and is therefore not subject to claw-back. However, to the extent Insurers seek to
 9   unseal the document such that they may use it in the separate GORDON JENSEN loss of hire
10
     claim, unsealing the document to make it publicly-available is a separate issue that Insurers have
11
     not adequately justified. As set forth below, the Court DENIES Insurers’ request to unseal the
12
13   document such that it may be used for purposes outside the instant litigation.

14      C. Insurers’ Motion to Seal
15          “There is a strong presumption of public access to the court’s files.” Local Rules W.D.
16
     Wash. LCR 5(g). However, for sealed discovery documents attached to non-dispositive motions,
17
     the Ninth Circuit has found that this strong presumption is rebutted given that such documents
18
19   are often “unrelated, or only tangentially related, to the underlying cause of action.” Kamakana

20   v. City & County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (quoting Phillips v. General
21
     Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002)) (internal quotations omitted). Accordingly,
22
     a “good cause” showing under Rule 26(c) may suffice to keep under seal documents attached to
23
24   non-dispositive motions. Id. Rule 26, which gives district courts flexibility in balancing and

25   protecting the interests of private parties, states that “good cause” is shown where forbidding
26   disclosure or discovery would “protect a party or person from annoyance, embarrassment,
27
     oppression, or undue burden or expense . . . .” Fed. R. Civ. P. 26(c).
28

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS-COUNTERCLAIM
     DEFENDANTS’ MOTION FOR WORK PRODUCT DESIGNATION - 6
              Case 2:20-cv-00401-RSM Document 127 Filed 08/13/21 Page 7 of 8




            Insurers’ motion to seal, Dkt. #101, confusingly requests that the Court grant its motion
 1
 2   for purposes of making a determination about whether the document is protected work product.

 3   See Dkt. #101-1 at 1. Normally, a motion to seal must include “a specific statement of the
 4
     applicable legal standard and the reasons for keeping a document under seal, with evidentiary
 5
     support from declarations where necessary.”       Local Rules W.D. Wash. LCR 5(g)(3)(B).
 6
 7   However:

 8                  Where parties have entered a litigation agreement or stipulated
                    protective order (see LCR 26(c)(2)) governing the exchange in
 9                  discovery of documents that a party deems confidential, a party
10                  wishing to file a confidential document it obtained from another
                    party in discovery may file a motion to seal but need not satisfy
11                  subpart (3)(B) above. Instead, the party who designated the
                    document confidential must satisfy subpart (3)(B) in its response to
12                  the motion to seal or in a stipulated motion.
13
     LCR 5(g)(3). In this case, the protective order stipulated and agreed to by the parties on
14
     September 11, 2020, states that “Local Civil Rule 5(g) sets forth the procedures that must be
15
16   followed and the standards that will be applied when a party seeks permission from the court to

17   file material under seal.” Dkt. #39 at 4.
18          Icicle has not filed a separate response to Insurers’ motion to seal, but its response to
19
     Insurers’ motion for work product determination appears to address the issue of whether the
20
     MDD Report should remain under seal. See Dkt. #106. Even though the MDD Report does not
21
22   constitute protected work product entitling Icicle to a claw-back, Icicle has demonstrated

23   sufficient good cause to keep the document under seal. Insurers have made apparent their
24
     intentions to unseal the MDD Report such that it may be provided to their underwriter, forensic
25
     accountants and average adjuster in the GORDON JENSEN loss of hire claim. See Dkt. #103-
26
     1. However, as Insurers have conceded in briefing on parties’ cross-motions to compel, the
27
28   GORDON JENSEN loss of hire claim is separate and unrelated to the RM THORSTENSEN loss


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS-COUNTERCLAIM
     DEFENDANTS’ MOTION FOR WORK PRODUCT DESIGNATION - 7
             Case 2:20-cv-00401-RSM Document 127 Filed 08/13/21 Page 8 of 8




     of hire claim at issue in this litigation. Although Mr. Reaume’s analysis appears to contain
 1
 2   information that may be relevant to the RM THORSTENSON loss of hire claim, the Court agrees

 3   with Icicle that the sealed document—produced inadvertently in discovery—is primarily relevant
 4
     to a separate, unrelated loss of hire claim. To unseal a document that was produced inadvertently
 5
     and bears only some relevance to the instant lawsuit would be unduly oppressive to Icicle. The
 6
 7   Court therefore finds good cause to maintain the MDD Report under seal at this time.

 8   Accordingly, the Court GRANTS Insurers’ Motion to Seal such that the MDD Report shall
 9   remain under seal.
10
                                           IV.    CONCLUSION
11
            Having reviewed the relevant briefing, the declarations and exhibits attached thereto, and
12
13   the remainder of the record, the Court hereby finds and ORDERS:

14          (1) Plaintiffs-Counterclaim Defendants Insurers’ Motion for Determination of Work
15   Product, Dkt. #103, is GRANTED IN PART AND DENIED IN PART. ICICLE 019211-019257,
16
     filed under seal, is not protected work product pursuant to Fed. R. Civ. P. 26(b)(5)(B) and is
17
     therefore not subject to claw-back and may be used in this lawsuit. To the extent Insurers seek
18
19   permission to use the MDD Report outside of this litigation, that request is DENIED.

20          (2) The Court further ORDERS that Insurers’ Motion to Seal, Dkt. #101, is GRANTED.
21
     The document, Dkt. #102, shall remain under seal.
22
            DATED this 13th day of August, 2021.
23


                                                  A
24
25
                                                  RICARDO S. MARTINEZ
26                                                CHIEF UNITED STATES DISTRICT JUDGE
27
28

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS-COUNTERCLAIM
     DEFENDANTS’ MOTION FOR WORK PRODUCT DESIGNATION - 8
